Citation Nr: 1227385	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  07-39 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for an anxiety disorder.

2. Entitlement to service connection for cocaine addiction, claimed as secondary to an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision by the San Diego, California Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for anxiety disorder and cocaine addiction. The Veteran has since relocated, and his case is handled through the Baltimore, Maryland RO.

In June 2009, the Veteran had a hearing at the Board's Washington, DC headquarters before an Acting Veterans Law Judge. In November 2009, the Board remanded the case for procedural actions and the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives regarding the anxiety disorder claim. The Board will proceed with review of that claim. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board informed the Veteran that the Acting Veterans Law Judge who presided at his hearing is no longer employed by the Board and asked whether he wanted a new Board hearing. The Veteran responded that he did not want another hearing.

The issue of entitlement to service connection for cocaine addiction is addressed in the REMAND that follows the ORDER section of this decision.

FINDINGS OF FACT

1. No psychiatric disorder was noted on the Veteran's service entrance examination.

2. A chronic anxiety disorder was present in service; the evidence does not clearly and unmistakably establish that the anxiety disorder existed prior to service and underwent no increase in severity as a result of service.


CONCLUSION OF LAW

The Veteran's anxiety disorder was incurred in active duty. 38 U.S.C.A. §§ 1111, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter the Board notes that the Veteran has been required all required notice.  In addition, as explained below, the Board has determined that the evidence currently of record is substantiate his claim for service connection for an anxiety disorder.  Therefore, no further development is required before the Board decides this claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Certain chronic disabilities, including psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

Factual Background and Analysis

The Veteran had a medical examination in December 1982 for enlistment into service. The examiner checked normal for the Veteran's psychiatric condition. On a medical history, the Veteran checked no for any history of depression, excessive worry, or nervous trouble of any sort. Records of medical treatment during service are silent for complaints of anxiety, mood disturbance, or other mental or emotional problems. In January 1984, the Veteran sought treatment because of a seven month history of episodes of palpitations, rapid heart rate, and chest pain, more recently accompanied by dizziness. In consultations and follow-up in February and March 1984, testing was performed. Clinicians found no evidence of a heart disorder. Clinicians offered impressions of possible costochondritis or musculoskeletal chest pain. On a March 1987 service separation examination, the examiner checked normal for the Veteran's psychiatric condition.

The claims files contain records of private mental health and substance abuse treatment the Veteran received from 1992 to 1994. Clinicians' impressions included anxiety disorder.

In 2006, the Veteran began VA substance abuse and mental health treatment. He reported that as a child he lived in a violent community and witnessed violent crime and domestic violence. He stated that he felt depressed and anxious beginning in childhood. He related that as a preteen and teen he began to use multiple substances including marijuana, cocaine, LSD, and heroin. He indicated that he experienced his first panic attack during his Navy service in the 1980s. He related having had mental health treatment in the early 1990s. He reported a history of periods of self medication using street drugs. He reported presently having depression, anxiety, and panic attacks.

In written statements and in the 2009 Board hearing, the Veteran has pointed to the episodes during service when he sought treatment for palpitations and racing heart beat, but was found to have no heart pathology. The Veteran contends that those episodes were manifestations of anxiety attacks or panic attacks. In July 2009, a VA psychiatrist reviewed the Veteran's 1984 service treatment records, and expressed the opinion that it is more likely than not that the Veteran's shortness of breath and palpitations (with a negative cardiac workup) were symptoms of his anxiety. The psychiatrist explained, "This is a common presentation of anxiety when patients seek medical attention for cardiac complaints."

The Board's 2009 remand called for a VA psychiatric examination with file review and opinion regarding the etiology of current psychiatric disorders. The Veteran had a VA psychiatric examination in March 2012. The examiner found that the Veteran currently had anxiety disorder. With regard to whether the Veteran had a psychiatric disorder before service, the examiner stated:

It is not clear that a psychiatric disorder existed prior to service (other than substance use disorders). Based upon his description of his childhood and treatment notes, it is likely that he did meet criteria for an anxiety disorder prior to service, but to say so definitely is not possible.

The examiner opined that it was less likely than not that the current anxiety disorder was incurred in service. The examiner stated that the current anxiety disorder "may be a continuation of anxiety symptoms experienced prior to and in the service, however there is no evidence to suggest that military service aggravated his mental condition beyond the natural progression of the disorder." The examiner expressed that, because no psychiatric disorder was diagnosed prior to service, it was not possible to determine whether any pre-service disorder increased in severity during service, or increased in severity beyond the natural progress of such a disorder.

There is evidence that the Veteran had anxiety symptoms before, during, and after service. The 2009 VA psychiatric opinion supports the Veteran's assertion that the palpitation episodes treated in service were anxiety attacks or panic attacks. No psychiatric disorder was noted on the Veteran's service entrance examination. The Board therefore presumes that he was in sound psychiatric condition when he entered service. The 2012 VA examiner opined against incurrence or worsening of anxiety disorder, but expressed that the evidence left substantial uncertainty as to whether a psychiatric disorder preexisted service. With the acknowledgement of such uncertainty, the evidence of a pre-service disorder falls short of the high standard of clear and unmistakable evidence. The evidence suggesting anxiety disorder before service and lack of increase in severity during service does not rise to the level of clear and unmistakable evidence. Therefore, the presumption of sound condition at entrance into service is not rebutted. The record supports finding that the Veteran's current anxiety disorder was incurred in service.


ORDER

Entitlement to service connection for anxiety disorder is granted.


REMAND

The Veteran is seeking service connection for cocaine addiction. Disability compensation is not payable for disability due to the veteran's own willful misconduct, and the use of drugs to the point of addiction is considered willful misconduct. 38 C.F.R. § 3.301(a), (b), (c)(3) (2011). Where use of drugs or addiction to drugs results from a service-connected disability, however, it will not be considered of misconduct origin. 38 C.F.R. § 3.301(c)(3). The Veteran has contended that his anxiety disorder caused his cocaine addiction.

While the claims files contain evidence regarding the Veteran's mental health and substance abuse history and treatment, the medical evidence does not adequately address the etiology of the Veteran's cocaine addiction.  Therefore, further development of the medical evidence is required before the Board decides this claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington D.C. for the following actions.

1. Undertake appropriate development to obtain a copy of any pertinent, outstanding medical records.

2.  Then, afford the Veteran for a VA by a psychologist or psychiatrist to determine the etiology of his cocaine addiction. Provide the examiner with the Veteran's claims file for review. After reviewing the claims files and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the Veteran's cocaine addiction was caused or permanently worsened by his anxiety disorder. The rationale for the opinion must be provided. If the examiner is unable to provide the required opinion, he or she should explain why the opinion cannot be provided.  

3. Undertake any other indicated development.

4. Then, readjudicate the claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond. Thereafter, return the case to the Board for appellate action.

By this remand, the Board intimates no opinion as to the ultimate outcome of this case. 

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter that the Board has remanded. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


